RESOLUCIÓN
El pasado 2 de septiembre de 2004 este Tribunal emitió la Resolución Núm. EC-2004-4 con la cual creó la Comisión para el Estudio y Evaluación de La Función Notarial en Puerto Rico. En dicha resolución se designó, además, a los miembros que la integrarán.
Con el propósito de ampliar la composición de dicha Co-misión, se designa a los Ledos. Héctor Torres Vilá e Israel Pacheco como miembros adicionales. Estas designaciones tendrán efectividad inmediata.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo